Citation Nr: 1440362	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-11 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis A.	

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for soft tissue sarcoma.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for type II diabetes mellitus as due to in-service herbicide exposure.

6.  Entitlement to service connection for residuals of prostate cancer as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for diabetes mellitus and service connection for residuals of prostate cancer, both claimed as due to herbicide exposure, are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the July 2014 Board hearing, prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the claims for service connection for hepatitis A, chloracne, and soft tissue sarcoma.

2.  The Veteran has been diagnosed by VA psychologists as having PTSD due to fear of hostile military or terrorist activity arising from his service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the claims for service connection for hepatitis A, service connection for chloracne, and service connection for soft tissue sarcoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
At the July 2014 Board hearing, prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the claims for service connection for hepatitis A, service connection for chloracne, and service connection for soft tissue sarcoma.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, those issues are dismissed.

II.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement to service connection for PTSD, the Board is granting the claim.  

Further, the Board notes that the RO issued a deferred rating decision in November 2013, which noted that the Veteran had not been provided notice regarding service connection for PTSD under 38 C.F.R. § 3.304(f)(3).  The Veteran was noted to have received the Vietnam Service Medal and Vietnam Campaign medal.  A VA examination was also requested at this time and was completed in January 2014.  

As discussed in detail below, the Board finds that there is sufficient evidence to grant the claim for service connection for PTSD on the evidence currently of record.  Therefore, a remand regarding this issue or any further notice or assistance regarding service connection for PTSD is not necessary.  

III.  Service Connection for PTSD

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).
In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f) (2013).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

Effective July 13, 2010, VA amended the regulations for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3)).  The current, liberalized version of § 3.304(f)(3) states that when the claimed in-service stressor is related to a veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

First, the Veteran has a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (2013).  In a July 2008 VA PTSD examination report, the examiner diagnosed the Veteran with Axis I PTSD (mild to moderate).  In a January 2014 VA examination, the examiner noted that the Veteran had a PTSD diagnosis that met the criteria under the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  A July 2013 private psychological evaluation report from Dr. F.B. diagnosed the Veteran with PTSD, major depressive disorder, and generalized anxiety disorder.  

Next, there is credible evidence of a stressor stemming from fear of hostile military or terrorist activity.  In this case, although the Veteran has reported several in-service stressors, none have been specifically corroborated.  During the July 2008 VA examination report, the Veteran stated that he served on an aircraft carrier in Vietnam and was involved in handling munitions, including napalm and Agent Orange.  He stated that there were constant flights in and out with planes constantly landing and taking off.  On one occasion, the bombs and napalm caught fire with different explosions going off and the napalm fire was unable to be extinguished.  He reported seeing soldiers burned as a result of this accident.  

The Veteran also noted another stressor which involved seeing a good friend being shot down in a helicopter.  

Further, the Veteran reported that he was sent to the brig for ten days due to excessive drinking and poor behavior.  He reported that he was deprived of water for close to three days and, when the chaplain insisted that he be given water, the Veteran was forced to excessively drink water.  The Veteran also noted that when he returned back home, he flew with 100 dead bodies on board which he noted was quite upsetting.  

During the July 2014 Board hearing, the Veteran reported that he also traveled to South Vietnam in December 1965 to help load US mail on Navy Mail COD (carrier onboard delivery).  He reported that while loading the mail onto the plane, his unit came under enemy fire.  In a March 2014 statement, the Veteran again stated that he came under enemy fire when loading mail in South Vietnam and further noted that he and his unit were "running for our lives."  The Veteran stated that he could not get over the fact that he almost lost his life picking up Christmas mail.  

In the March 2014 statement, the Veteran stated that while working on the ship he was informed that the enemy was firing torpedoes on destroyer escorts in the winter of 1965.  The Veteran's ship, the USS Hancock, was given permission to go on air strike and they destroyed three ships, captured prisoners, and held them in the brig.  According to the Veteran, he was fearful that the enemy would prevail and strike the ship with a torpedo.  

The Veteran's experiences as a Navy Seaman, often working in close proximity to hostile military forces, involved a threat of death or serious injury and his response to these circumstances involved a state of fear.  Thus, the Board finds his claimed stressors comport with the definition of "fear of hostile military or terrorist activity" of 38 C.F.R. § 3.304(f)(3) and are consistent with the places, types and circumstances of his service.

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the claimed in-service stressors of the fear of hostile military or terrorist activity.  The Board finds that the July 2008 and January  2014 VA examination reports provide competent and probative medical evidence showing that the Veteran has currently diagnosed PTSD related to his identified in-service stressors.  During the July 2008 VA examination, the VA psychologist discussed the Veteran's in-service stressors, noted the Veteran's psychiatric history and subjective complaints, performed a mental status examination, diagnosed the Veteran with PTSD, and opined that the Veteran's symptoms were "related to his military trauma."  The January 2014 VA examiner also diagnosed the Veteran with PTSD and opined that the Veteran's PTSD appeared to be directly correlated with his military service; specifically, witnessing a plane crash, weapons going off on the flight deck, flying home on a plane with 100 dead service members, and being physically abused while in the brig.  

Although the Veteran's stressors have not been corroborated, the VA psychologists' opinions nevertheless provide a link between the Veteran's PTSD and his fear of hostile military activity during service.  As there is no clear and convincing evidence to the contrary, the Board finds that the Veteran's lay testimony is sufficient to establish the occurrence of his claimed in-service stressors.  See 
38 C.F.R. § 3.304(f)(3).

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is causally related to his fear of hostile military or terrorist activity during active service.  Thus, service connection for PTSD is warranted.


ORDER

The appeal for service connection for hepatitis A is dismissed.

The appeal for service connection for chloracne is dismissed.

The appeal for service connection for soft tissue sarcoma is dismissed.

Service connection for PTSD is granted. 


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

With regard to the claims for service connection for diabetes mellitus and prostate cancer, these disorders are considered to be presumptively related to herbicide exposure.  In this regard, the Veteran generally contends that he was exposed to herbicides while in Vietnam.  During the July 2014 Board hearing, the Veteran reported that he traveled to South Vietnam in December 1965 to help load US mail.  He reported that while loading the mail onto the plane, his unit came under enemy fire.  In a March 2014 statement, the Veteran again stated that he came under enemy fire when loading mail in South Vietnam and further noted that he and his unit were "running for our lives."  

Further, the Board acknowledges that a November 2013 deferred rating decision noted that the Veteran would be sent notice regarding the "blue water" (off shore waters) and "brown water" or (inland waterways) regulations; however, although a notice letter is in the record, it is undated and it is unclear as to whether it was actually mailed to the Veteran.  Significantly, it does not appear that the Veteran submitted a response to the undated notice letter.

Also, the RO submitted a Personnel Information Exchange System (PIES) request regarding the Veteran's service in Vietnam.  A PIES response noted that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  The Veteran served aboard the USS Hancock and the USS Coral Sea which were found to have been in the official waters of Vietnam between 1966 and 1968.  The PIES response did not address whether the Veteran's ships were stationed in the "brown waters" of Vietnam and, if so, when such activity occurred.   

Accordingly, the AOJ should also take the necessary steps to verify the purported in-country service in South Vietnam in December 1965.  The AOJ should also take the necessary steps to determine whether the USS Hancock and/or the USS Coral Sea were stationed in the "brown waters" of Vietnam and, if so, when such activity occurred.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must take the steps necessary, including but not limited to a search through the JSRRC to determine whether the USS Hancock and/or the USS Coral Sea ever conducted "brown water" (inland waterways) operations during the Vietnam War, or was ever in a Vietnamese port during that time.  A negative response from the JSRRC must be associated with the claims folder. 

2.  The AOJ must take the steps necessary and attempt to verify the Veteran's purported in-country service in South Vietnam in December 1965.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate. Thereafter, re-adjudicate the issues on appeal.  If any of the benefits sought are denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


